Law Library Trustee — Judge — Selection In those judicial districts which have two or more district judges, those district judges should meet and select two of their number to serve on the Board of Law Library Trustees for each of the respective counties of the district.  The Attorney General has had under consideration your recent letter wherein you give the following background on your request for an opinion:" 20 Ohio St. 1204 [20-1204](a) (1968) . . . provides for a Board of Trustees for the County Law Library and governs the two (2) members serving from the Judiciary. In Hughes County we have a resident District Judge and an Associate District Judge. We also have a District Judge nominated from Pontotoc County who was elected for our District in the General Election. We also have a former Superior Court Judge from Seminole County." You then ask the following question: "The question arises as to whether or not in determining the Judges entitled to sit on the Board, if the question of residence should determine or if the Judges should meet and designate the Trustees for the Counties involved." Title 20 Ohio St. 1204 [20-1204] (1968), provides in part: "The management of said library shall be under a Board of Law Library Trustees, consisting of-five (S) members, to be chosen in the manner hereinafter provided, to-wit: "(a) In counties having two (2) or more District Judges, two (2) District Judges of the county, who shall be selected by the District Judges of said county, in counties having only one (1) District Judge, such District Judge and the associate district judge of the county." Section 20 Ohio St. 1204 [20-1204](a) does not stipulate that a District Judge actually reside in a county before being on such county's Board of Law Library Trustees, but only requires that he be a district judge for the county.  This is apparent from the last phrase of Section 20 Ohio St. 1204 [20-1204](a), which says: ". . .In counties having only one (I) District Judge, such District Judge and the associate district judge of the county." Since many counties in Oklahoma do not have resident district judges, and we must assume the Legislature was aware of this, the obvious intent of the section was to give to the district judges of a district, regardless of the county within the district in which they live, the duty of being on the Board.  It is, therefore, the opinion of the Attorney General that in those judicial districts which have two or more district judges, those district judges should meet and select two of their number to serve on the Board of Law Library Trustees for each of the respective counties of the district.  (David L. Russell)